                     IN THE UNITED STATES DISTRICT COURT FOR THE
                             WESTERN DISTRICT OF MISSOURI
                                  WESTERN DIVISION

UNITED STATES OF AMERICA,                                 )
                                                          )
        Plaintiff,                                        )
                                                          )
        v.                                                )            No. 4:18-CR-00175-01-W-DGK
                                                          )
PARIS B. YOUNG,                                           )
                                                          )
        Defendant.                                        )

      ORDER ADOPTING MAGISTRATE’S REPORT AND RECOMMENDATION
              DENYING DEFENDANT’S MOTION TO SUPPRESS

        Before the Court is Defendant Paris Young’s Motion to Suppress Evidence1 (Doc. 44), the

Government’s Response in Opposition (Doc. 46), and United States Magistrate Judge Lajuana M.

Count’s Report and Recommendation (Doc. 77). The Court has also reviewed the transcript from

the hearing held on January 16, 2020 (Doc. 72).

        After carefully reviewing Judge Count’s report and conducting an independent review of

the record and applicable law, see L.R. 74.1(a), the Court ADOPTS the Report and

Recommendation (Doc. 77) and DENIES Defendant’s Motion to Suppress Evidence (Doc. 44).

        IT IS SO ORDERED.

Date: February 6, 2020                                        /s/ Greg Kays
                                                              GREG KAYS, JUDGE
                                                              UNITED STATES DISTRICT COURT




1
 While Defendant labels his motion as one to suppress evidence, the relief sought in the motion is to dismiss under
Fed. R. Crim. P. 5(a)(1)(A) and 48(b).
